DANAHY, Acting Chief Judge.
Mr. Hurst challenges the trial court’s denial of his motion to suppress, having reserved the right to appeal that denial when he pleaded no contest to the charge of possession of cocaine. He also challenges Condition (18) of his probation because it was not orally imposed.
We affirm on the suppression issue but strike Condition (18) of Mr. Hurst’s probation. The State offers no objection to the striking of the probation condition, without remand.
We strike probation Condition (18) and otherwise affirm.
WHATLEY and NORTHCUTT, JJ., concur.